Citation Nr: 0010649	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  98-15 572	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The veteran had active duty from November 1990 to July 1991.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
RO which denied the veteran's application to reopen a claim 
of service connection for bilateral hearing loss.


FINDINGS OF FACT

1.  An unappealed RO decision in May 1993 denied a claim of 
service connection for bilateral hearing loss.

2.  The evidence received since the May 1993 RO decision is 
cumulative or redundant of evidence previously considered, or 
it does not bear directly and substantially upon the matter 
under consideration, or by itself or in connection with the 
evidence previously assembled it is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection.


CONCLUSION OF LAW

The veteran has not submitted new and material evidence since 
the final May 1993 RO decision, and thus the claim for 
service connection for bilateral hearing loss is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.156 (1999).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had service with the United States Army National 
Guard, with various periods of active duty for training, 
including basic training from August 1960 to February 1961.  
He also had active duty in the Army from November 1990 to 
July 1991, when he was activated during the Persian Gulf War.  
This period of active duty included service in Southwest Asia 
from January 1991 to June 1991. 

Service medical reports from the veteran's Army National 
Guard service show that hearing loss was shown on a May 1983 
retention examination.  At that time, pure tone thresholds of 
the right ear were 10, 15, 15, 25, and 40 decibels at 500, 
1000, 2000, 3000, and 4000 hertz, respectively.  Pure tone 
thresholds of the left ear were 10, 20, 25, 45, and 55 
decibels at 500, 1000, 2000, 3000, and 4000 hertz, 
respectively.  At a retention examination in January 1988, 
decibel thresholds at these frequencies were 20, 30, 25, 35, 
and 45 for the right ear, and 20, 25, 35, 50, and 65 for the 
left ear.  Hearing loss was again noted, and the veteran 
reported that a few weeks ago it was recommended that he 
begin to use hearing aids.

On a December 1990 service examination (during active duty), 
the veteran gave a history of having hearing loss.  He stated 
he was a tank mechanic.  Audiological studies dated in 
December 1991 and January 1991 (prior to service in the 
Persian Gulf) revealed pure tone thresholds of the right ear 
of 15, 15, 30, 50, and 55 decibels at 500, 1000, 2000, 3000, 
and 4000 hertz, respectively.  Pure tone thresholds of the 
left ear were 30, 40, 50, 70, and 80 decibels at 500, 1000, 
2000, 3000, and 4000 hertz, respectively.  An April 1991 
examination for release from active duty service noted the 
veteran reported having hearing loss which was diagnosed 10 
years prior.  A June 1991 audiometric test revealed pure tone 
thresholds of the right ear of 25, 30, 35, 50, and 60 
decibels at 500, 1000, 2000, 3000, and 4000 hertz, 
respectively.  Pure tone thresholds of the left ear were 55, 
60, 70, 85, and 100 decibels at 500, 1000, 2000, 3000, and 
4000 hertz, respectively.

In December 1991 (after active duty), audiometric tests 
revealed pure tone thresholds of the right ear of 20, 35, 30, 
50, and 55 decibels at 500, 1000, 2000, 3000, and 4000 hertz, 
respectively.  Pure tone thresholds of the left ear were 25, 
30, 45, 60, and 70 decibels at 500, 1000, 2000, 3000, and 
4000 hertz, respectively.  A January 1992 record notes that 
hearing aids were discussed.

In December 1992, the veteran filed a claim of service 
connection for bilateral hearing loss.  He claimed he had 
hearing loss due to active service between 1990 and 1991.  

A February 1993 VA audiological examination report revealed 
pure tone thresholds of the right ear of 15, 30, 35, 50, and 
55 decibels at 500, 1000, 2000, 3000, and 4000 hertz, 
respectively.  Pure tone thresholds of the left ear were 25, 
30, 45, 60, and 65 decibels at 500, 1000, 2000, 3000, and 
4000 hertz, respectively.  The examiner stated the veteran's 
right ear had mild to moderate sensorineural hearing loss at 
1000 to 8000 hertz.  His left ear had mild to severe 
sensorineural hearing loss at 1000 to 8000 hertz.  Speech 
recognition was 94 percent in the right ear and 84 percent in 
the left ear.

In May 1993, the RO denied the claim of service connection 
for bilateral hearing loss.  It was noted that hearing loss 
preexisted the veteran's active duty and was not aggravated 
therein.

In July 1997, the veteran filed an application to reopen the 
claim of service connection for bilateral hearing loss.

In a statement received in October 1997, the veteran stated 
that upon returning from the Middle East he was found to have 
a need for hearing aids.  He reported he did not need hearing 
aids prior to that time.

In October 1997, the RO received duplicate copies of 
audiological studies and other medical records from 1991 to 
1992.

The RO, in April 1998, denied the veteran's application to 
reopen the claim of service connection for bilateral hearing 
loss.

In May 1998, the RO received additional medical reports which 
included a June 1993 Persian Gulf examination showing the 
veteran gave a history of hearing loss from childhood otitis 
and gun tank fire. 

In June 1998, the veteran once again submitted service 
medical records from 1990 to 1991 which showed bilateral 
hearing loss.

In statements received in June 1998 and later, the veteran 
asserted he had bilateral hearing loss which was aggravated 
during his service in the Persian Gulf.  He stated that 
predeployment audiological examination compared to 
audiological examination taken a month prior to deactivation 
showed significant hearing loss.  He reported he was a member 
of a support unit for regular Army Mechanized Unit and did 
repair and maintenance work on tanks and heavy equipment with 
constant exposure to loud noise.  

In October 1998, the veteran submitted an employment history 
which outlined his long history of noise exposure from 1961 
to the present.  He stated that during this time he was 
employed by the New York Army National Guard.  The veteran 
said he first noted hearing loss in 1979-1980, and in the 
early 1980s he first realized it was job related.  He 
reported that while in Saudi Arabia he served as a heavy 
mobile equipment repairer.

Noise surveys conducted by the New York Army National Guard 
in 1985 were also submitted in October 1998.  Additional 
service reports from 1983 and 1991 were again submitted in 
October 1998.

In October 1998, a November 1993 audiological examination 
report was received.  This report showed pure tone thresholds 
of the right ear of 25, 35, 40, 60, and 60 decibels at 500, 
1000, 2000, 3000, and 4000 hertz, respectively.  Pure tone 
thresholds of the left ear were 25, 50, 60, 65, and 75 
decibels at 500, 1000, 2000, 3000, and 4000 hertz, 
respectively.  Speech discrimination was 92 percent in the 
right ear and 88 percent in the left ear.

Recent outpatient records include an October 1998 treatment 
note showing hearing aids were ordered for the veteran.  In 
June 1999, the veteran submitted a copy of a military 
identification card, and he noted he had retired from the 
reserve.


II.  Analysis

The claim for service connection for bilateral hearing loss 
was denied by the RO in May 1993.  The veteran did not appeal 
that decision, and it is considered to be final, with the 
exception that the claim may be reopened by the submission of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105.  The 
question now presented is whether new and material evidence 
has been presented, since the May 1993 RO decision, which 
would permit the reopening of the claim for service 
connection for bilateral hearing loss.  Evans v. Brown, 9 
Vet.App. 273 (1996); Manio v. Derwinski, 1 Vet.App. 140 
(1991).  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156; Hodge v. West, 155 F.3rd 1356 (Fed.Cir. 1998).

Evidence available at the time of the May 1993 RO decision 
included the veteran's assertions that he had additional 
hearing loss due to active service in 1990-1991.  Also 
included were Army National Guard and Army active service 
medical reports covering the period of 1968 to 1992.  The 
service medical reports show the veteran was noted to have 
hearing loss in 1983, many years after his basic active duty 
for training in 1960-1961, and many years before his 1990-
1991 active duty.  Reports from 1983 until his active service 
in 1990 continued to show hearing loss.  Examination dated in 
December 1990 and January 1991, prior to his Persian Gulf 
service, showed hearing loss.  The veteran left the Persian 
Gulf in June 1991.  Examination at that time showed his pure 
tone thresholds had increased at some frequencies.  However, 
subsequent examinations in December 1991 and in February 1993 
showed pure tone thresholds had decreased to approximately 
the levels which were recorded prior to his active service.

Evidence submitted since the final 1993 RO decision includes 
statements by the veteran, duplicate copies of service 
medical reports from 1968 to 1992, an employment noise 
exposure history report, a New York Army National Guard noise 
surveys from 1985, and medical reports from 1993 to 1998.

The service medical records from 1968 to 1992 are not new, 
but are redundant.  The additional medical records 
(continuing to show hearing loss) and statements from the 
veteran (his theory of hearing loss aggravated by active 
service), submitted since the 1993 RO decision, are 
essentially cumulative or redundant of evidence previously 
considered; such is not new evidence.  38 C.F.R. § 3.156; 
Vargas-Gonzalez v. West, 12 Vet.App. 321 (1999).

Moreover, the veteran's assertions are not material evidence 
to reopen the claim since, as a layman, he has no competence 
to give a medical opinion on the diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
The additional lay statements are not so significant that 
they must be considered in order to fairly decide the merits 
of the claims for service connection.  38 C.F.R. § 3.156. 

The employment noise exposure history report and New York 
Army National Guard noise surveys from 1985 are new, but the 
evidence is not material.  The evidence does not show that 
the veteran currently has a permanent increase in hearing 
loss due to his service.  

Given the foregoing, the Board concludes that new and 
material evidence has not been submitted to reopen the claim 
for service connection for bilateral hearing loss.  Thus, the 
May 1993 RO decision remains final.


ORDER

The application to reopen the claim of service connection for 
a bilateral hearing loss is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


